Citation Nr: 1516293	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-11 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1969 to January 1979, and from June 1980 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The Veteran died in August 2010.  His death certificate lists the immediate cause of death as multiple blunt force injuries.  No other significant conditions contributing to his death were listed.   

2.  At the time of the Veteran's death, the Veteran was not service-connected for any disabilities.  

3.  The Veteran is not presumed to have been exposed to herbicides.  

4.  The preponderance of the evidence establishes that no service-connected disability was a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.



CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, (2014).  In the context of a claim of service connection for cause of death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Prior to initial adjudication, a letter dated in March 2012 satisfied the duty to notify provisions with regard to the appellant's claim as set forth in Hupp.

VA has also fulfilled its duty to assist.  The PMC attempted to obtain the Veteran's service treatment records (STRs), but in July 2012, a Veteran Service Representative made a formal finding of unavailability of the Veteran's STRs.  The PMC contacted the Veteran's widow in August 2012 to attempt to obtain a copy of the Veteran's STRs from her, but she did not have copies of the records.  The PMC informed the appellant of the unavailability of the STRs in the August 2012 rating decision, and the appellant and representative have not asserted that any prejudicial error occurred in the course of attempting to obtain the Veteran's STRS.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). Further, the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.

II. Service Connection for the Cause of the Veteran's Death

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.312 (2014).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312 (2014).

To be considered a principal cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (b), (c) (2014).

The Veteran died in August 2010, following a car accident.  His death certificate lists the immediate cause of death as multiple blunt force trauma injuries.  It does not list any other significant conditions contributing to his death.  At the time of his death, the Veteran had no service-connected disabilities.  The appellant asserts that the Veteran's car accident was caused by diabetes and heart problems, which should have been service-connected because the Veteran served in the blue waters in the Republic of Vietnam.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2013).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  As discussed below, there is no evidence that the Veteran was diagnosed with any heart condition or Type 2 diabetes within one year of his separation from service.  Therefore presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The following diseases are deemed associated with herbicide exposure: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Appellant asserts that the Veteran's heart problems and Type 2 diabetes result from exposure to herbicides during his service in the Vietnam War.  The Veteran's personnel records indicate that he served on the USS Holland, USS L.Y. Spear, USS Dewey, and the USS Saratoga.  None of the ships on which the Veteran served are associated with service in Vietnam and exposure to herbicide agents.  Adjudication Procedures Manual, M21-1MR, IV.2.C.10.k.  The Appellant provided a computer printout of information regarding the USS Saratoga, which indicates that the ship was anchored in the blue water near the coast of Vietnam, but does not indicate travel into brown water, transportation of herbicide agents, or any offshore opportunities for its crew.  Service onboard a "blue water" naval vessel off the coast of the Republic of Vietnam is not sufficient to establish presumptive exposure to Agent Orange.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The record does not show, nor does the Veteran assert, that he set foot on the ground in the Republic of Vietnam during the Vietnam Era.  In fact, the Veteran states twice in a previous application for benefits that he "never set foot in Vietnam."  Because of this, the Veteran is not presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(ii) (2014).

Because the Board has found that the Veteran was not exposed to herbicides, presumptive service connection is not warranted for Type 2 diabetes or any heart condition, to include hypertension, coronary artery disease, and cardiomyopathy.  However, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed Cir. 1994).  The Appellant does not assert, and the evidence does not show, that the Veteran's heart condition or Type 2 diabetes were directly caused by his period of military service, or manifested within one year of separation from service.  None of the Veteran's medical records indicate that his heart conditions or Type 2 diabetes had manifested to a compensable degree within one year of the Veteran's separation.  Additionally, though the Veteran's STRs are unavailable, the Appellant has put forth no medical or lay evidence showing that the Veteran's conditions manifested within a year of separation, or that they are connected to any incident of service.

Finally, there is no evidence in the record that the Veteran's death was caused by any of these conditions; the Veteran died from multiple blunt force injuries, due to a car accident.  The Appellant submitted a lay statement indicating that she believed it was possible the Veteran's heart conditions or diabetes could have contributed to the accident.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, the Appellant lacks the medical knowledge necessary to determine whether a heart condition or diabetes generally could contribute to a car accident, and whether the Veteran's heart condition or diabetes, specifically, contributed to his.  Because of this, her statement is given little weight.  There is no medical proof within the Veteran's claims file linking either of those conditions to the accident.  Therefore, even if the Veteran's heart condition or diabetes were service-connected, the Board lacks sufficient evidence to find that it  caused or contributed to the cause of death.


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


